DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein when the anchor is deployed.” It is unclear which anchor is being referred to since there are multiple anchors previously recited in claims 1 and 4.  A further clarifying amendment is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, U.S. PG-Pub 2013/0338776.
Regarding claims 1-4, Jones discloses an implant (10) comprising anchors (26) deployable via a 0 degree deployment method; wherein the anchor are deployable generally orthogonally or within 10 degrees of orthogonal to a plane of insertion of the implant, wherein the anchors each comprise a pair of blades (two on top and two on bottom) extending generally orthogonally away from a base (16, 18) (Figs. 2A-3).
Regarding claims 14 and 15, Jones discloses a body (10) adapted to be inserted into an interbody space between two vertebral bodies of a human spine, the body comprising cranial and caudal surfaces adapted to rest against the vertebral bodies; an inserter-engagement opening (40) formed in the body; and an anchor cavity with a pair of two-bladed anchors (26) disposed therein; wherein the anchors are adapted to be deployable through slots in the cranial surface and in the caudal surface to engage with the vertebral bodies to fix the implant in the interbody space; wherein the anchors comprise a pair of blades extending generally orthogonally away from a base (Figs. 2A-4).

Claim(s) 1-3, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller, U.S. Patent 8,070,812.
Regarding claims 1-3, 12 and 13, Keller discloses an implant comprising anchors (21) deployable via a 0 degree profile deployment method; wherein the anchors are deployable generally orthogonally or within 10 degrees of orthogonal to a plane of insertion of the implant; an inserter-engagement opening (16) formed in a body of the implant and adapted to be engaged by an inserter during implantation of the implant; and an anchor cavity (portion housing anchors 21); wherein the anchor cavity contains two opposed anchors (both 21), a first anchor adapted to extend in a cranial direction through a slot in a cranial surface of the implant, and a second anchor adapted to extend in a caudal direction through another slot in a caudal surface of the implant (Figs. 5-7).
Regarding claims 14, 17 and 18, Keller discloses an implant comprising: a body (7) adapted to be inserted into an interbody space between two vertebral bodies of a human spine, the body comprising cranial and caudal surfaces adapted to rest against the vertebral bodies; an inserter-engagement opening (16) formed in the body; and an anchor cavity with a pair of two-bladed anchors (21) disposed therein; wherein the anchors are adapted to be deployable through slots in the cranial surface and in the caudal surface to engage with the vertebral bodies to fix the implant in the interbody space; wherein the anchors are deployable by inserting a flat blade (24) between the anchors and by twisting the flat blade to force the anchors apart; wherein the flat blade may be inserted between the anchors and twisted while remaining entirely with an anterior axis of the implant (Figs. 5-7).
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775